DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
embodiment in which the drain opening is disposed in both the bottom surface of the basin (claim 1) and the side wall of the basin (claim 4)
The recess disposed underneath the projection and extending away from the projection (claims 12, 16)
The connecting rod being coupled to the waste and extending through the vertically oriented channel (if they are separate structures)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 8 calls for the connecting rod to couple to the waste and to extend through the vertically oriented channel. For the purpose of examination the waste is being interpreted as part of the vertically oriented channel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20304759 (Lykouria).
	Regarding claim 1, Lykouria discloses a lavatory comprising:
	a basin (Fig. 1) comprising a bottom surface, the basin configured to hold a volume of water;
	a drain opening (23) disposed in the bottom surface of the basin;
	wherein the bottom surface of the basin comprises a projection formed integrally with the bottom surface of the basin; and
	wherein the projection is disposed over the drain opening such that the drain opening is at least partially obscured from a view of a user (Fig. 5, Translation Paras. 0005, 0008, 0012).

    PNG
    media_image1.png
    266
    460
    media_image1.png
    Greyscale


	Regarding claim 2, Lykouria discloses that the drain opening is disposed in a middle portion of the bottom surface of the basin; and
	the projection extends substantially horizontally (Figs. 1, 5).

	Regarding claim 3, Lykouria discloses that the basin further comprises a chamber (50, Figs. 6, 8) disposed beneath and in fluid communication with the drain opening; and
	the chamber is configured to receive a first fluid flow from the drain opening and provide a second fluid flow to a waste.

	Regarding claim 4, Lykouria discloses that the basin further comprises a sidewall (12/15/18/32); and
	the drain opening is disposed in the side wall of the basin (in so much as applicant’s drain opening is disposed in its sidewall) and a sidewall of a chamber beneath the basin.

    PNG
    media_image2.png
    320
    458
    media_image2.png
    Greyscale


	Regarding claim 5, Lykouria discloses that the basin is configured such that water flows across at least a portion of the projection prior to flowing in the drain opening (Translation Para. 0042).

	Regarding claim 12, Lykouria discloses a lavatory comprising:
	a drain opening (23) configured to receive water; and
	a basin comprising:
		a side wall;
		a first portion (21) contiguous with the side wall and the drain opening, the first portion including a projection that extends over the drain opening; and
		a second portion (22) contiguous with the side wall and the drain opening, the second portion comprising a recess disposed underneath the projection and extending away from the projection (is a slanted surface making it a recess in so much as applicant’s invention comprises a continuously slanted surface);
	wherein the projection extends towards the second portion (Fig. 5).

	Regarding claim 13, Lykouria discloses that the basin is configured such that water flows across at least a portion of the projection prior to flowing through the drain opening (Translation Para. 0042). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lykouria in view of EP 2186953 (Scherer).
	Regarding claim 6, Lykouria is silent regarding a drainage path from the drain opening to a waste.
	Scherer teaches a sink with a drainage system (Fig. 3) comprising a horizontally oriented channel (1a) fluidly coupled to a drain opening and configured to receive water from the drain opening and a vertically oriented channel (9) coupled to the horizontally oriented channel (Fig. 4/5).
	It would have been obvious to one of ordinary skill in the art to provide a horizontally oriented channel coupled to a vertically oriented channel, as evidenced by Scherer, to guide/move the drained fluids towards a waste connection which is distal from the drain opening.

	Regarding claim 7, the horizontally oriented channel as taught by Scherer would have at least a portion extending underneath a portion of the basin (evidenced by Fig. 3 of Scherer and the drain opening of Lykouria being centrally located on the basin). The vertically oriented channel also would extend alongside a portion of the basin (evidenced Fig. 3 of Scherer the vertical channel is under the sink and as such would be alongside the basin).

	Regarding claim 8, Lykouria is silent regarding the waste connection of the sink basin.
	Scherer teaches a waste (1C, bottom of 9) fluidly coupled to the vertically oriented channel and configured to receive water from the vertically oriented channel. An arm (8) having a portion positioned within the waste, a sealing member (8b) coupled to the arm. A pop-up rod assembly comprising a handle extending through the basin and moveable with respect to the basin, a connector (13) coupled to the handle underneath the basin and moveable with respect to the basin and a connecting rod (12) coupled to the waste and the arm, the connecting rod extending through the vertically oriented channel and moveable with respect to the basin (Fig. 3, 5). 

    PNG
    media_image3.png
    413
    468
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide a waste and pop-up rod assembly, as taught by Scherer, to facilitate control of the pooling of water within the sink and drainage of water from the sink.

	Regarding claim 9, Lykouria states that the projection extends towards the back (22/32) of the basin so as to conceal the drain opening and as such the combination of Lykouria in view of Scherer would result in the projection extending towards the handle (Fig. 3 of Scherer teaches the handle is on the back/rear of the basin).

	Regarding claim 10, Lykouria in view of Scherer teaches the basin and drainage channel as previously claimed. Lykouria further states the inclusion of a chamber disposed beneath and in fluid communication with the drain opening, the chamber configured to receive water from the drain opening. The chamber comprising at least one sidewall contiguous with the basin and a bottom wall contiguous with the at least one sidewall. The horizontally oriented channel as taught by Scherer would attach to the bottom wall. The at least one sidewall is formed integrally with the basin and the bottom wall is detachably coupled to the at least one sidewall.

    PNG
    media_image2.png
    320
    458
    media_image2.png
    Greyscale


	Regarding claim 14, Lykouria is silent regarding a drainage path from the drain opening to a waste.
	Scherer teaches a sink with a drainage system (Fig. 3) comprising a horizontally oriented channel (1a) fluidly coupled to a drain opening and configured to receive water from the drain opening and a vertically oriented channel (9) coupled to the horizontally oriented channel (Fig. 4/5).
	It would have been obvious to one of ordinary skill in the art to provide a horizontally oriented channel coupled to a vertically oriented channel, as evidenced by Scherer, to guide/move the drained fluids towards a waste connection which is distal from the drain opening.
	The horizontally oriented channel as taught by Scherer would have at least a portion extending underneath a portion of the basin (evidenced by Fig. 3 of Scherer and the drain opening of Lykouria being centrally located on the basin). The vertically oriented channel also would extend alongside a portion of the basin (evidenced Fig. 3 of Scherer the vertical channel is under the sink and as such would be alongside the basin).

	Regarding claim 15, Lykouria in view of Scherer teaches the basin and drainage channel as previously claimed. Lykouria further states the inclusion of a chamber disposed beneath and in fluid communication with the drain opening, the chamber configured to receive water from the drain opening. The chamber comprising at least one sidewall contiguous with the basin and a bottom wall contiguous with the at least one sidewall. The horizontally oriented channel as taught by Scherer would attach to the bottom wall. 

    PNG
    media_image2.png
    320
    458
    media_image2.png
    Greyscale

	Lykouria however is silent regarding the waste connection of the sink basin.
	Scherer teaches a waste (1C, bottom of 9) fluidly coupled to the vertically oriented channel and configured to receive water from the vertically oriented channel. An arm (8) having a portion positioned within the waste, a sealing member (8b) coupled to the arm. A pop-up rod assembly comprising a handle extending through the basin and moveable with respect to the basin, a connector (13) coupled to the handle underneath the basin and moveable with respect to the basin and a connecting rod (12) coupled to the waste and the arm, the connecting rod extending through the vertically oriented channel and moveable with respect to the basin (Fig. 3, 5). 

    PNG
    media_image3.png
    413
    468
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide a waste and pop-up rod assembly, as taught by Scherer, to facilitate control of the pooling of water within the sink and drainage of water from the sink.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lykouria in view of Scherer as applied to claim 10 above, and further in view of FR2110476 (Dimpre).
	Regarding claim 11, Lykouria states that the sidewall of the chamber is formed integrally but is silent regarding the whether the bottom is detachable.
	Dimpre teaches a drain assembly comprising a drain opening (2) which opens into a chamber (11) comprising a sidewall and a bottom (33), the bottom being detachable (34).
	It would have been obvious to one of ordinary skill in the art to configure the bottom of the chamber to be removable, as taught by Dimpre, to facilitate replacement in the event of damage and/or to provide easier access for cleaning.
	It is noted that is has been held that making components separable requires only routine skill in the art. See MPEP 2144.04(V)(C).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lykouria in view of Dimpre.
	Regarding claim 16, Lykouria discloses a lavatory comprising:
	a drain opening (23) configured to receive water;
	a basin comprising:
		a projection (21) that extends over the drain opening
		a recess (22) disposed underneath the projection and extending away from the projection (Fig. 8);
	a chamber disposed beneath and in fluid communication with the drain opening, the chamber configured to receive water from the drain opening, the chamber comprising:
		at least one sidewall contiguous with the basin; and
		a bottom wall coupled to the at least one sidewall.

    PNG
    media_image2.png
    320
    458
    media_image2.png
    Greyscale

	Lykouria, however, is silent on whether the bottom wall is detachable.
	Dimpre teaches a drain assembly comprising a drain opening (2) which opens into a chamber (11) comprising a sidewall and a bottom (33), the bottom being detachable (34).
	It would have been obvious to one of ordinary skill in the art to configure the bottom of the chamber to be removable, as taught by Dimpre, to facilitate replacement in the event of damage and/or to provide easier access for cleaning.
	It is noted that is has been held that making components separable requires only routine skill in the art. See MPEP 2144.04(V)(C).

	Regarding claim 17, Lykouria discloses that the basin is configured such that water flows across at least a portion of the projection prior to flowing in the drain opening (Translation Para. 0042).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lykouria in view of Dimpre as applied to claim 16 above, and further in view of Scherer.
	Regarding claim 18, Lykouria is silent regarding a drainage path from the drain opening to a waste.
	Scherer teaches a sink with a drainage system (Fig. 3) comprising a horizontally oriented channel (1a) fluidly coupled to a drain opening and configured to receive water from the drain opening and a vertically oriented channel (9) coupled to the horizontally oriented channel (Fig. 4/5).
	It would have been obvious to one of ordinary skill in the art to provide a horizontally oriented channel coupled to a vertically oriented channel, as evidenced by Scherer, to guide/move the drained fluids towards a waste connection which is distal from the drain opening.
	The horizontally oriented channel as taught by Scherer would have at least a portion extending underneath a portion of the basin (evidenced by Fig. 3 of Scherer and the drain opening of Lykouria being centrally located on the basin). The vertically oriented channel also would extend alongside a portion of the basin (evidenced Fig. 3 of Scherer the vertical channel is under the sink and as such would be alongside the basin).

	Regarding claim 19, Lykouria is silent regarding the waste connection of the sink basin.
	Scherer teaches a waste (1C, bottom of 9) fluidly coupled to the vertically oriented channel and configured to receive water from the vertically oriented channel. An arm (8) having a portion positioned within the waste, a sealing member (8b) coupled to the arm. A pop-up rod assembly comprising a handle extending through the basin and moveable with respect to the basin, a connector (13) coupled to the handle underneath the basin and moveable with respect to the basin and a connecting rod (12) coupled to the waste and the arm, the connecting rod extending through the vertically oriented channel and moveable with respect to the basin (Fig. 3, 5). 

    PNG
    media_image3.png
    413
    468
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide a waste and pop-up rod assembly, as taught by Scherer, to facilitate control of the pooling of water within the sink and drainage of water from the sink.

	Regarding claim 20, Lykouria states that the projection extends towards the back (22/32) of the basin so as to conceal the drain opening and as such the combination of Lykouria in view of Scherer would result in the projection extending towards the handle (Fig. 3 of Scherer teaches the handle is on the back/rear of the basin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0122337 (Manavoglu) is a sink basin with a drainage system comprising a horizontally oriented channel that connects to a vertically oriented channel with a pop-up assembly in the vertically oriented channel.
US 1,183,568 (Kevan) is a sink basin with a drainage opening that couples to a chamber, the chamber having a sidewall that is integral with the basin and a detachable bottom wall.
US 1,786,641 (Oldfield) is a sink basin with a drain opening that connects to a waste through a horizontally oriented channel and a vertically oriented channel.
US 6,618,874 (Gerloff) is a sink basin with a concealed drain opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754